DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US PG Pub. 20160074995). 
In regards to claim 12, Chou et al. discloses
An apparatus for conditioning a semiconductor wafer polishing pad (abstract: provided is a CMP conditioner), comprising: 
a base (substrate 10); 

a second cluster of protrusions (brushes 30) protruding from the surface (surface 11) of the base (substrate 10) at a second location on the base(substrate 10), different than the first location on the base (substrate 10; see annotated drawing Fig. 5 drawing below).

    PNG
    media_image1.png
    701
    901
    media_image1.png
    Greyscale

NOTE: Per Chou et al. specification, paragraph [0043]: “With reference to FIG. 5, the CMP conditioner with brushes in this embodiment is similar to the CMP conditioner with brushes in Embodiment 1, the difference between these two CMP conditioners with brushes are as follows…” Thereafter, Chou elaborates on the arrangement and configuration of elements 13B, which are meant to be parallel element 13 from embodiment 1. It is understood then, from Chou et al specification, 

In regards to claim 16, Chou et al. discloses 
The apparatus of claim 12, wherein: the base is disk shaped such that a perimeter of the base defines a circle (see annotated drawing Fig. 5 drawing below), 
the first cluster of protrusions (brushes 30) is located a first distance from a center of the circle (see annotated drawing Fig. 5 drawing below), 
the second cluster of protrusions (brushes 30) is located a second distance from the center of the circle (see annotated drawing Fig. 5 drawing below), and 
the first distance is greater than the second distance (see annotated drawing Fig. 5 drawing below).

    PNG
    media_image2.png
    701
    976
    media_image2.png
    Greyscale

Claims 12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US PG Pub. 20160074995). 
In regards to claim 12, Chou et al. discloses
An apparatus for conditioning a semiconductor wafer polishing pad (abstract: provided is a CMP conditioner), comprising: 
a base (substrate 10); 
a first cluster of protrusions (brushes 30) protruding from a surface (surface 11) of the base (substrate 10) at a first location on the base (substrate 10; see annotated Fig. 5 drawing below); and 
a second cluster of protrusions (brushes 30) protruding from the surface (surface 11) of the base (substrate 10) at a second location on the base(substrate 10), different than the first location on the base (substrate 10; see annotated drawing Fig. 5 drawing below).

    PNG
    media_image3.png
    701
    901
    media_image3.png
    Greyscale



In regards to claim 17, 
The apparatus of claim 12, comprising: 
a first plurality of clusters of protrusions, including the first cluster of protrusions (brushes 30; see annotated drawing Fig. 5 drawing below); and 
a second plurality of clusters of protrusions, including the second cluster of protrusions (brushes 30; see annotated drawing Fig. 5 drawing below), wherein: 
the base (substrate 10) is disk shaped such that a perimeter of the base defines a circle (see annotated drawing Fig. 5 drawing below), 
the first plurality of clusters of protrusions (brushes 30) forms a first circle a first distance from the perimeter of the base (see annotated drawing Fig. 5 drawing below), 
the second plurality of clusters of protrusions (brushes 30) forms a second circle a second distance from the perimeter of the base (see annotated drawing Fig. 5 drawing below), and 
the first distance is greater than the second distance.

    PNG
    media_image4.png
    701
    1214
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    710
    1027
    media_image5.png
    Greyscale


Claims 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US PG Pub. 20160074995). 
In regards to claim 12, Chou et al. discloses
An apparatus for conditioning a semiconductor wafer polishing pad (abstract: provided is a CMP conditioner), comprising: 
a base (substrate 10); 
a first cluster of protrusions (abrasive assemblies 20) protruding from a surface (surface 11) of the base (substrate 10) at a first location on the base (substrate 10; see annotated Fig. 5 drawing below); and 
a second cluster of protrusions (brushes 30) protruding from the surface (surface 11) of the base (substrate 10) at a second location on the base(substrate 10), different than the first location on the base (substrate 10; see annotated drawing Fig. 5 drawing below).

    PNG
    media_image6.png
    701
    901
    media_image6.png
    Greyscale


NOTE: Per Chou et al. specification, paragraph [0043]: “With reference to FIG. 5, the CMP conditioner with brushes in this embodiment is similar to the CMP conditioner with brushes in Embodiment 1, the difference between these two CMP conditioners with brushes are as follows…” Thereafter, Chou elaborates on the arrangement and configuration of elements 12B and 13B, which are meant to parallel elements 12 and 13 from embodiment 1. It is understand then, from Chou et al specification, paragraph [0036]: “The substrate 10 is circular and comprises a surface 11, multiple concave parts 12, and multiple drilled holes 13.” Also from paragraph [0037]: “Each of the abrasive assemblies 20 comprises a metal bar 21 and an abrasive particle 22. Two ends of the metal bar 21 are a connecting end 211 and a dressing end 212. The connecting ends 211 are each respectively mounted in the concave parts 12.”  Also from paragraph [0038]: “The brushes 30 comprise multiple soft brushes 31 and multiple hard brushes 32. The soft brushes 31 … each respectively mounted in the drilled holes 13…The hard brushes 32…each respectively mounted in the drilled holes 13.”

In regards to claim 20, Chou discloses
The apparatus of claim 12, wherein: 
a first protrusion of the first cluster of protrusions (abrasive assemblies 20)  protrudes a first distance from the surface (surface 11) of the base (substrate 10), 
a second protrusion of the first cluster of protrusions (brushes 30) protrudes a second distance from the surface (surface 11) of the base (substrate 10), 

    PNG
    media_image7.png
    465
    931
    media_image7.png
    Greyscale

and the second distance is greater than the first distance (paragraph [0038]: Ends 311 of the soft brushes 31 are farther from the surface 11 than the tips 221 of the abrasive particles 22. Vertical distances d2 between the ends 311 of the soft brushes 31 and a level of the tips 221 of the abrasive particles 22 are 0.1 mm. Ends 321 of the hard brushes 32 are farther from the surface 11 than the tips 221 of the abrasive particles 22. Vertical distances d3 between the ends 321 of the hard brushes 32 and the level of the tips 221 of the abrasive particles 22 are 0.1 mm).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6,  are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US Patent No. 6224470) and in view of Donohue (US Patent No. 7367872).

In regards to claim 1, Hoey discloses
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (see elements 30, 40, 42, 43 and 44); 
a fiber (see elements aperture 22, bristle bundles 28 and brushing portion 32); and 
protruding from a surface of the base and encompassing the fiber (element 20, see annotated drawing of Fig. 5 below).

    PNG
    media_image8.png
    393
    663
    media_image8.png
    Greyscale

Hoey fails to disclose specifically that “a polymer” is protruding from a surface of the base and encompassing the fiber. 
However, Donohue teaches on page 10, column 6, lines 11-19, “Parts in the conditioner disk 200 can be constructed from stainless steel, a carbide, or some combination thereof. In addition, parts in the conditioner disk can also be constructed from a hard polymer, for example, a polyphenyl sulfide (PPS), a polyimide such as Meldin, a polybenzimidazole (PBI) such as Celazole, a polyetheretherketone (PEEK) such as Arlon, a polytetrafluoroethylene (PTFE) such as Teflon, a polycarbonate, an acetal such as Delrin, or an polyetherimide (PEI) such as Ultem.”  
Additionally, Hoey teaches on page 5 column 4 lines 65-67, “A cross-sectional side view of a brush head 20 of a pad cleaning brush constructed in accordance with the present invention is provided in FIG. 2a. Brush head 20 may be made of any suitable material, such as aluminum, stainless steel, etc.”
Hoey and Donohue are considered to be analogous to the claimed invention because they are in the same field of apparatuses used for the purpose of conditioning the polishing pad of a chemical 

In regards to claim 3, Hoey as modified discloses
The apparatus of claim 1, wherein the polymer encircles the fiber (see annotated drawing of Fig. 2b below).

    PNG
    media_image9.png
    324
    468
    media_image9.png
    Greyscale


In regards to claim 4, Hoey as modified discloses 
The apparatus of claim 1, wherein the fiber protrudes from the surface of the base (see annotated drawing of Fig. 5 below).

    PNG
    media_image10.png
    399
    663
    media_image10.png
    Greyscale


In regards to claim 5, Hoey as modified teaches
The apparatus of claim 1, wherein: 
the polymer protrudes a first distance from the surface of the base (see annotated drawing of Fig. 5 below), 
the fiber protrudes a second distance from the surface of the base (see annotated drawing of Fig. 5 below), and 
the first distance is different than the second distance (see annotated drawing of Fig. 5 below).

    PNG
    media_image11.png
    434
    832
    media_image11.png
    Greyscale


In regards to claim 6, Hoey as modified teaches
The apparatus of claim 5, wherein the second distance is greater than the first distance (see annotated drawing of Fig. 5 below ).

    PNG
    media_image12.png
    433
    832
    media_image12.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US Patent No. 6224470) in view of Donohue (US Patent No. 7367872) and in further view of Fujita (US PG Pub No. 20070077870).
In regards to claim 2, Hoey as modified teaches
the apparatus of claim 1, comprising the fiber.
Hoey fails to disclose that the fiber is specifically “is a carbon fiber”. However, Fujita teaches a in paragraphs 0052 and 0053, “(a) pad conditioner 30 generally includes a disc-like substrate 32, and six pellets 34 to which a number of linear elastic members 31 are planted (hereinafter, it may be referred to as "implanted" which is more suitable to the image)… Each linear elastic member 31 has a tip end to which a tip piece 31a is fixedly attached. The linear elastic members 31 may be preferably piano wires, carbon fibers, and the like.” 
Hoey and Fujita are considered to be analogous to the claimed invention because they are in the same field of apparatuses used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoey to incorporate the teachings of Fujita and employ carbon fibers implanted in the brush head 20 as carbon fibers having high hardness may be used for conditioning without fixedly attaching tip pieces (Fujita [0055]). Carbon fibers with high hardness are wear resistant, therefore would increase conditioning apparatus use duration, as would decrease cost of manufacturing by not needing abrasive tips added to the ends, removing the material cost and decreasing conditioning apparatus fabrication costs by removing a step in the process. 
 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US Patent No. 6224470) in view of Donohue (US Patent No. 7367872), and in further view of Fujita (US PG Pub No. 20070077870).
In regards to claim 7, Hoey teaches
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (see elements 30, 40, 42, 43 and 44); and 
a first protrusion (see elements 20, 22, 24, 28, and 32) protruding from a surface of the base (see elements 30, 40, 42, 43 and 44; see annotated drawing of Fig. 5), 

    PNG
    media_image13.png
    388
    918
    media_image13.png
    Greyscale

wherein a first portion (see elements 20 and 24) of the first protrusion (see elements 20, 22, 24, 28, and 32) and a second portion (see elements 22, 28 and 32) of the first protrusion (see annotated drawing of Fig. 5 below).

    PNG
    media_image14.png
    377
    914
    media_image14.png
    Greyscale

Hoey fails to disclose that a first portion of the first protrusion “comprises a polymer”. However, 
Donohue teaches on page 10, column 6, lines 11-19, “Parts in the conditioner disk 200 can be constructed from stainless steel, a carbide, or some combination thereof. In addition, parts in the conditioner disk can also be constructed from a hard polymer, for example, a polyphenyl sulfide (PPS), a polyimide such as Meldin, a polybenzimidazole (PBI) such as Celazole, a polyetheretherketone (PEEK) such as Arlon, a polytetrafluoroethylene (PTFE) such as Teflon, a polycarbonate, an acetal such as Delrin, or an polyetherimide (PEI) such as Ultem.”  
Hoey teaches on page 5 column 4 lines 65-67, “A cross-sectional side view of a brush head 20 of a pad cleaning brush constructed in accordance with the present invention is provided in FIG. 2a. Brush head 20 may be made of any suitable material, such as aluminum, stainless steel, etc.”
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoey to incorporate the teachings of Donohue and provide a viable substitute for the material of the brush head 20 from being stainless steel, which is mentioned in both specifications as a possible material within a polishing pad conditioning apparatus for a polymer, to a polymer, specifically  polyetheretherketone (Donohue page 10 column 6 line 16). 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoey to incorporate the teachings of Fujita and employ carbon fibers implanted in the brush head 20 as carbon fibers having high hardness may be used for conditioning without fixedly attaching tip pieces (Fujita [0055]). Carbon fibers with high hardness are wear resistant, therefore would increase conditioning apparatus use duration, as would decrease cost of manufacturing by not needing abrasive tips added to the ends, removing the material cost and decreasing conditioning apparatus fabrication costs by removing a step in the process. 

In regards to claim 8, Hoey as modified discloses
The apparatus of claim 7, wherein the polymer comprises polyetheretherketone (Donohue on page 10, column 6, lines 11-19 and Hoey page 5 column 4 lines 65-6).

In regards to claim 9, Hoey as modified discloses


    PNG
    media_image15.png
    377
    914
    media_image15.png
    Greyscale

In regards to claim 10, Hoey as modified discloses
The apparatus of claim 7, wherein: 
the first portion (see elements 20 and 24) of the first protrusion (see elements 20, 22, 24, 28, and 32) protrudes a first distance from the surface (see annotated drawing of Fig. 5 below) of the base, 
the second portion (see elements 22, 28 and 32) of the first protrusion (see elements 20, 22, 24, 28, and 32) protrudes a second distance from the surface (see annotated drawing of Fig. 5 below) of the base, and 
the second distance is different than the first distance (see annotated drawing of Fig. 5 below).

    PNG
    media_image16.png
    377
    958
    media_image16.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US Patent No. 6224470) in view of Donohue (US Patent No. 7367872), in further view of Fujita (US PG Pub No. 20070077870), and further in view of Cho et al. (US PG PUB No. 20020127962)
In regards to claim 11, Hoey as modified discloses
The apparatus of claim 7, comprising: 
a second protrusion (see elements 20, 22, 24, 28, and 32) protruding from the surface of the base (see elements 30, 40, 42, 43 and 44), wherein: 
the first protrusion (see elements 20, 22, 24, 28, and 32) protrudes a first distance (see annotated Fig. 5 drawing below) from the surface of the base (see elements 30, 40, 42, 43 and 44), 
the second protrusion (see elements 20, 22, 24, 28, and 32) protrudes a second distance from the surface of the base (see elements 30, 40, 42, 43 and 44). 

    PNG
    media_image17.png
    388
    974
    media_image17.png
    Greyscale

	Hoey as modified fails to disclose “the second distance is greater than the first distance.” However, Cho teaches in paragraph 0062 that “Further, the conditioning efficiency can be improved by using the artificial diamonds 42, 44 having different sizes.” 
Hoey and Cho are considered to be analogous to the claimed invention because they are in the same field of apparatuses used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoey in view of Cho, and increase the height of a second protrusion so that that distance from the surface would be different and greater than the first in order to increase polish pad conditioning efficiency.  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US PG Pub. 20160074995) in view of Fujita (US PG Pub No. 20070077870).

In regards to claim 13, Chou et al discloses, per the 102 rejection on page 2 of this action
The apparatus of claim 12, wherein a protrusion (brushes 30) of the first cluster of protrusions (see annotated drawing of Fig. 5 below).

    PNG
    media_image1.png
    701
    901
    media_image1.png
    Greyscale

Chou’s embodiment from Fig. 5 fails to disclose that the protusions comprises an encompassing polymer.
	However, Chou’s embodiment from Fig. 4 (see annotated drawing below) teaches, “The CMP conditioner with brushes of the instant Embodiment further comprises a second substrate 40A. The second substrate 40A is made of polypropylene. The second substrate 40A is mounted in the centre area 112A. The soft brushes 31A are mounted in the second substrate 40A [0042].”

    PNG
    media_image18.png
    330
    715
    media_image18.png
    Greyscale

	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have employed an encompassing polymer for the protrusions as the combined structure increases convenience when preparing the CMP conditioner with brushes (Chou paragraph [0042]).
Additionally, Chou fails to disclose that the brushes comprise specifically “a carbon fiber”. However, Fujita teaches a in paragraphs 0052 and 0053, “(a) pad conditioner 30 generally includes a disc-like substrate 32, and six pellets 34 to which a number of linear elastic members 31 are planted (hereinafter, it may be referred to as "implanted" which is more suitable to the image)… Each linear elastic member 31 has a tip end to which a tip piece 31a is fixedly attached. The linear elastic members 31 may be preferably piano wires, carbon fibers, and the like.” 
Chou and Fujita are considered to be analogous to the claimed invention because they are in the same field of apparatuses used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Fujita and employ carbon fibers implanted in protrusions, as carbon fibers having high hardness may be used for conditioning without fixedly attaching tip pieces (Fujita [0055]). Carbon fibers 

In regards to claim 15, Chou as modified discloses
The apparatus of claim 13, wherein: 
the polymer protrudes a first distance from the surface of the base (see annotated drawing of Chou Fig. 4 below), 
the carbon fiber protrudes a second distance from the surface of the base (see annotated drawing of Chou Fig. 4 below), and 
the second distance is greater than the first distance (see annotated drawing of Chou Fig. 4 below).

    PNG
    media_image19.png
    551
    931
    media_image19.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US PG Pub. 20160074995) in view of  Fujita (US PG Pub No. 20070077870) and in further view of Donohue (US Patent No. 7367872).
In regards to claim 14, Chou as modified discloses
The apparatus of claim 13, wherein the polymer (Chou [0042]: substrate 40A is made of polypropylene).
Chou fails to disclose that the polymer is specifically polyetheretherketone. However, Donohue teaches on page 10, column 6, lines 11-19, “Parts in the conditioner disk 200 can be constructed from stainless steel, a carbide, or some combination thereof. In addition, parts in the conditioner disk can also be constructed from a hard polymer, for example, a polyphenyl sulfide (PPS), a polyimide such as Meldin, a polybenzimidazole (PBI) such as Celazole, a polyetheretherketone (PEEK) such as Arlon, a polytetrafluoroethylene (PTFE) such as Teflon, a polycarbonate, an acetal such as Delrin, or an polyetherimide (PEI) such as Ultem.”  
Chou and Donohue are considered to be analogous to the claimed invention because they are in the same field of apparatuses used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Donohue and substitute the material of polypropylene specifically for polyetheretherketone as it is a material shown to be resilient and durable, similar to the substantial substitutes of steel, carbide, or a combination as mentioned by Donohue. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US PG Pub. 20160074995) in view of  Fujita (US PG Pub No. 20070077870) and in further view of Donohue (US Patent No. 7367872).

In regards to claim 18, Chou discloses per the 102 rejection on page 2 of this action
The apparatus of claim 12, wherein: 
a first protrusion of the first cluster of protrusions comprises, and 
a second protrusion of the second cluster of protrusions (see annotated Fig 5. Below).

    PNG
    media_image20.png
    701
    901
    media_image20.png
    Greyscale

	Chou’s embodiment shown in Fig. 5 fails to disclose the materials of the first and second protrusions of the first and second clusters respectively are a first and second polymer encompassing the respective first and second carbon fibers. 
	However, Chou’s embodiment from Fig. 4 (see annotated drawing below) teaches, “The CMP conditioner with brushes of the instant Embodiment further comprises a second substrate 40A. The 

    PNG
    media_image18.png
    330
    715
    media_image18.png
    Greyscale

	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have employed an encompassing polymer for both the protrusions as the combined structure increases convenience when preparing the CMP conditioner with brushes (Chou paragraph [0042]).
Additionally, Chou fails to disclose that the brushes comprise specifically “a carbon fiber”. However, Fujita teaches a in paragraphs 0052 and 0053, “(a) pad conditioner 30 generally includes a disc-like substrate 32, and six pellets 34 to which a number of linear elastic members 31 are planted (hereinafter, it may be referred to as "implanted" which is more suitable to the image)… Each linear elastic member 31 has a tip end to which a tip piece 31a is fixedly attached. The linear elastic members 31 may be preferably piano wires, carbon fibers, and the like.” 
Chou and Fujita are considered to be analogous to the claimed invention because they are in the same field of apparatuses used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the 

In regards to claim 19, Chou as modified discloses
The apparatus of claim 18, wherein at least one of: 
a first end of the first protrusion distal from the surface of the base is not covered by the first polymer (see annotated Chou Fig. 4 below), or 
a second end of the second protrusion distal from the surface of the base is not covered by the second polymer (see annotated Chou Fig. 4 below).

    PNG
    media_image21.png
    551
    941
    media_image21.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US PG PUB No. 20090075567) teaches a polishing pad conditioner employing fiber
bristles, protrusions of different heights and multiple arrangements (see figures 3A and 4).
	Tregub (US PG PUB No. 20190193245) teaches a CMP pad conditioner brush-and-abrasive hybrid that has a combination of brush bristles and abrasive elements (see figures 2 and 3). 
	Balagani (US PG PUB No. 20060079160) teaches a polishing pad conditioning face comprising central and peripheral regions (see figure 5). 
	Uchida (US PG PUB No. 20120233791) teaches a brush assembly with each bristle 25 has a double-layer structure including a core 25x, which is formed from a flexible conductive resin (for example, polyamide resin containing carbon or polybutylene terephthalate resin containing carbon), and a sheath 25y, which covers the core 25x and is formed from a flexible insulative resin (for example, polyamide resin that does not contain carbon or polybutylene terephthalate resin that does not contain carbon; see figures 2A and 4).
 	Bange (US Patent No. 6352471) teaches abrasive filaments including plastic abrasive particles interspersed in a thermoplastic matrix. The abrasive filaments can comprise monofilaments, coextruded core/sheath filaments, and coated preformed cores (see figures 1-8 and 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723